ACCEPTED
                                                                                     01-15-00393-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               12/7/2015 10:48:31 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                             No. 01-15-00393-CR

                                      In the                        FILED IN
                                                             1st COURT OF APPEALS
                               Court of Appeals                  HOUSTON, TEXAS
                                     For the                 12/7/2015 10:48:31 AM
                             First District of Texas         CHRISTOPHER A. PRINE
                                                                      Clerk
                                   At Houston

                           

                                  No. 1389139
                      In the 228th Criminal District Court
                            Of Harris County, Texas

                           

                   CHRISTOPHER ERNEST BRAUGHTON
                               Appellant
                                  V.
                         THE STATE OF TEXAS
                               Appellee

                           

               STATE’S MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE APPELLATE BRIEF

                           


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, by and through the

undersigned Assistant District Attorney, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for




Page 1 of 5
extension of time in which to file the State’s brief in this case, and, in support

thereof, presents the following:

    1. In the 228th Criminal District Court of Harris County, Texas, in cause

        number 1389139, the State charged appellant by indictment with the felony

        offense of murder in The State of Texas v. Christopher Ernest Braughton.

    2. A jury found appellant guilty of murder as charged in the indictment and

        assessed appellant’s punishment at confinement in the Texas Department of

        Criminal Justice, Correctional Institutions Division, for twenty years.

    3. On February 11, 2015, the trial court sentenced appellant in accordance with

        the jury’s verdict and, on February 12, 2015, the court certified appellant’s

        right to appeal. The trial court also entered an affirmative deadly weapon

        finding in the court’s written judgment of conviction and sentence.

    4. Appellant filed a motion for new trial on March 9, 2015.

    5. Appellant timely filed written notice of appeal on April 16, 2015.

    6. Appellant filed his appellate brief with this Court on October 5, 2015.

    7. The State’s appellate brief is due on December 7, 2015.

    8. This is the State’s second request for an extension.

    9. The State requests that this Court extend the timeframe for the State to file

        its appellate brief to January 7, 2016.

    10.The facts relied upon to explain the need for this extension are:

Page 2 of 5
              a. The undersigned attorney was recently assigned to this case, after the

                 attorney originally assigned to this case transferred to another

                 division in the Harris County District Attorney’s Office.

              b. During the timeframe allowed for researching and preparing the

                 State’s appellate brief for this case, the undersigned attorney has also

                 been responsible for researching and preparing the State’s appellate

                 briefs in the following cases that are also assigned to her:

                    i. Juan Mendoza v. State of Texas; No. 14-15-00537-CR

                    ii. Darius Houston-Randle v. State of Texas; No. 14-15-00272-CR

                   iii. Genaro Tamayo v. State of Texas; No. 14-15-00141-CR

                   iv. Alicia Correa v. State of Texas; No. 01-14-00849-CR

              c. The undersigned attorney has been responsible for responding to

                 numerous questions and requests for assistance from prosecutors in

                 the Trial Bureau of the Harris County District Attorney’s Office

                 regarding matters which were time-sensitive and critical for cases

                 currently in trial.

              d. And, finally, the undersigned attorney has been assigned to a Harris

                 County District Attorney’s Office investigative team which, in

                 coordination with the Texas Rangers and with the Houston Police

                 Department, is tasked with investigating the alleged sale of human

Page 3 of 5
                tissue and organs at Planned Parenthood Gulf Coast.              The

                investigation has been time-consuming, involving numerous meetings

                and travel to Austin and Fort Worth, and thus has substantially added

                to the undersigned attorney’s workload.

    11. Consequently, the undersigned attorney has been unable to complete the

        State’s reply brief in this case in the time permitted, despite due diligence,

        and the requested extension of time is necessary to permit the undersigned

        attorney to adequately investigate, complete, and file the State’s appellate

        brief for this cause.

    12. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until January 7, 2016, for the undersigned attorney to complete

and file the State’s appellate brief in this case.



                                                     Respectfully submitted,

                                                     /S/ Melissa Hervey

                                                     MELISSA P. HERVEY
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     State Bar No. 24053741
                                                     1201 Franklin Street, Suite 600

Page 4 of 5
                                                  Houston, Texas 77002
                                                  Telephone (713) 274-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net



                         CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document to Niles Illich, appellant’s attorney of record on appeal, on December 7,

2015, at the following e-mail address, through the electronic service system

provided by eFile.TXCourts.gov:

        Niles@appealstx.com


                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 274-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net




Page 5 of 5